Case 3:20-mc-00003-GEC Document 4 Filed 02/05/20 Page lof1 Pageid#: 447

OHAGAN MEYER

ATTORNEYS ADVISORS

Mary Grace Miller
Direct: 804.403.7143
mgmiller@ohaganmeyer.com

February 5, 2020

Via Electronic Mail

Julia C. Dudley

Clerk of Court

ATTN: Joyce Jones

United States District Court
Western District of Virginia
255 W. Main Street

Room 304

Charlottesville, Virginia 22902
joycej/(@vawd.uscourts.gov

Re: — In Re: Non-party Twitter's Motion to Quash Subpoena
Case No. 3:20-mc-3

Dear Ms. Jones:

Thank you for your time this morning. As discussed, please find attached three exhibits
for docketing in the above-captioned matter. These are Exhibits A, E, and F to the Declaration
previously filed in this action on February 4, 2020. As discussed, we respectfully request the
Court remove public access Exhibits A, E, and F to the Declaration. These items are found at
Docket Nos. 2-2, 2-6, and 2-21. The currently filed exhibits include personal identifying
information and for that reason, we respectfully request that the Court please docket the enclosed
exhibits in their place.

Thank you for your assistance. Please contact me should you have any questions.
Sincerely,
Mary Grace Miller

Enclosures
